UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK

TANYA JACKSON, an individual; and
CENTER FOR INDEPENDENCE OF THE
DISABLED, NEW YORK, a nonprofit
organization; on behalf of themselves and all           No. 19-cv-6656
others similarly situated,

                        Plaintiffs,
-against-                                               COMPLAINT

QUEENS BOROUGH PUBLIC LIBRARY,
BOARD OF TRUSTEES OF QUEENS
BOROUGH PUBLIC LIBRARY, AND THE
CITY OF NEW YORK,

                        Defendants.




                                          INTRODUCTION

        1.      This class action lawsuit seeks to rectify the systemic, discriminatory exclusion of

persons with mobility disabilities from full and equal access to Hunters Point Library, the brand

new $41.5 million branch of Queens Borough Public Library that opened in September 2019.

        2.      Heralded as a “stunning architectural marvel” and a “beacon of learning, literacy

and culture,” 1 the newly-built Hunters Point Library was designed and built with a total

disregard for adults and children with mobility disabilities and in flagrant contempt of the legal

requirements of the Americans with Disabilities Act, which took effect in 1992, almost three

decades ago.

        3.      Inaccessible features pervade the new Hunters Point Library (“the Library”), and

exclude people with mobility disabilities from a variety of its offerings. For example, people

1
 Queens Public Library, Hunters Point Library Opens In Queens, QUEENS PUBLIC LIBRARY BLOG (Nov. 25, 2019,
12:49 PM), https://www.queenslibrary.org/about-us/news-
media/blog/1918?utm_source=homepage&utm_medium=carousel&utm_campaign=hunterspointopening_BLG


                                                    1
with mobility disabilities are barred from using the three levels that are currently occupied by

comfortable lounging and studying areas and large bookshelves, but which can only be accessed

by stairs.

        4.       Moreover, adults and children with mobility disabilities are excluded from a large

reading and small-group meeting space on the children’s floor that is entirely inaccessible due to

its multi-level wooden seating and a large entry step.

        5.       Visitors with mobility disabilities who seek to use or attend events on the rooftop

terrace will be similarly excluded due to the stair-only access to the upper level of the bi-level

rooftop terrace. Such visitors will be denied the upper level’s stunning views of the East River

and Manhattan.

        6.       Additional barriers, such as the presence of only a single heavily-utilized elevator,

designated stroller parking areas that block the already-narrow paths between the elevator and

some of the Library’s main features, and a lack of seating in the lobby to use while waiting for

the elevator further exacerbate the exclusion of people with disabilities.

        7.       In describing the failure to create an accessible design for the new Library, a

senior partner at Steven Holl Architects, the firm that designed the Library, admitted that “[t]o be

honest, we hadn’t thought, ‘O.K. we have to provide an exactly equivalent browsing

experience.’” 2 Such disregard for the legal rights of people with disabilities—decades after the

passage of the ADA—is all too apparent in the Library’s design.

        8.       During the Library’s inaugural opening, Library executives stated, “there is far

more to a library than its design and physical structure that makes it soar. It is the experience of

coming to a place that welcomes you, no matter who you are or where you are from…That is the


2
 Sharon Otterman, New Library Is a $41.5 Million Masterpiece. But About Those Stairs. N.Y. TIMES, (Nov. 5,
2019), https://www.nytimes.com/2019/11/05/nyregion/long-island-city-library.html.

                                                       2
promise we are committed to fulfilling…at Hunters Point Library[.]” 3 And yet people with

mobility disabilities have not been welcomed and instead have been denied the civil rights and

societal inclusion promised to them by the decades of disability rights laws that Defendants have

ignored.

           9.       Such laws are particularly explicit that new construction—which presents an

opportunity to provide full inclusion for people with disabilities—should be held to the strictest

accessibility standards, since it is minimally expensive or difficult to design accessible features

from the beginning. It is inexcusable for a new building to ignore accessibility in its design.

           10.      Plaintiffs sue on behalf of themselves and persons with mobility disabilities who

are being discriminated against by virtue of the exclusion of people with mobility disabilities

from the full access to and experience of visiting Hunters Point Library. Plaintiffs seek only

injunctive relief, not monetary damages, to have the barriers effectively and permanently

remediated.


                                            JURISDICTION

           11.      This is an action for injunctive relief, brought pursuant to Title III of the ADA,

42 U.S.C. § 12181, et seq.; Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §

12131, et seq.; Section 504 of the Rehabilitation Act of 1973 (“Section 504”), 29 U.S.C. § 794;

and the New York City Human Rights Law (“NYCHRL”), N.Y.C. Admin. Code § 8-101 et seq.

           12.      This Court has subject matter jurisdiction over this action under 28 U.S.C. §§

1331 and 1343 for claims arising under the ADA and Section 504, and supplemental jurisdiction

over NYCHRL claims pursuant to 28 U.S.C. § 1367.




3
    Queens Public Library, supra note 1.

                                                     3
                                              VENUE

        13.    Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b), because

Defendant is located within this District. Moreover, a substantial part of the events or omissions

giving rise to the claims alleged herein occurred in this District.


                                             PARTIES

Plaintiffs

        14.    Tanya Jackson lives in Long Island City, Queens and is a qualified person with a

mobility disability. Ms. Jackson is a frequent library user but has been deterred from visiting or

patronizing Hunters Point Library because of its inaccessibility. The one time Ms. Jackson did

visit the Library, she was discouraged that she could not access all of its features, and is hesitant

to return.

        15.    Center for Independence of the Disabled – New York (“CIDNY”) is an

Independent Living Center that was founded in 1978 and has 40 years of experience removing

barriers to full equality, independence, and self-determination. It works with people in all five

boroughs with offices in Queens and New York Counties. In 2018, CIDNY served 52,310

people with disabilities throughout New York City.

Defendants

        16.    Defendant Queens Borough Public Library is a private non-profit corporation that

operates the library system in Queens.

        17.    Defendant Board of Trustees of Queens Borough Public Library (“Defendant

Board of Trustees”) is the governing body of Queens Borough Public Library. Its members are

appointed by the City of New York and the Borough of Queens, and the Mayor of New York and

other New York City officials sit on the Board in an ex officio capacity.


                                                  4
        18.     The City of New York (“Defendant the City”) controls, oversees, and funds

Queens Borough Public Library’s operations and capital expenditures.


                          FACTS COMMON TO ALL ALLEGATIONS

        19.     Hunters Point Library is the newest branch of Queens Borough Public Library,

built on the East River waterfront in Long Island City at a cost of approximately $41.5 million.

        20.     Defendants began designing Hunters Point Library in 2010, broke ground in

2015, and opened the new branch to much fanfare in September 2019.

        21.     Defendant the City, through its agency, the Department of Design and

Construction (“DDC”), oversaw the construction of Hunters Point Library as part of its “Design

and Construction Excellence Program” and provided much of the funding for the project. 4

        22.     When Hunters Point Library finally opened to the public, the New York City

Deputy Mayor for Operations described it as “a cornerstone for New York City’s waterfront and

the Queens community for generations.” 5 Similarly, the New York City Deputy Mayor for

Housing and Economic Development stated that “[w]e’re thrilled to deliver our promise to the

LIC community to bring a state-of-the-art library, providing residents a place to gather, learn,

and connect with their community.” 6

        23.     However, because the Library is functionally and aesthetically designed around

stairs and other architecturally inaccessible features, people with mobility disabilities are

excluded from fully experiencing and utilizing this “state-of-the art…place to gather, learn and

connect.”



4
  Department of Design and Construction, Hunters Point Library Opens in Queens, PRESS RELEASE, (Nov. 25, 2019,
1:08 PM), https://www1.nyc.gov/site/ddc/about/press-releases/2019/pr-092419-hp-library.page.
5
  Otterman, supra note 2.
5
  Queens Public Library, supra note 1.
6
  Id.

                                                      5
        24.     Visitors with mobility disabilities encounter difficulty even entering the Library.

Beside the main entrance—a revolving door—is a single wheelchair-accessible door, which is

heavily trafficked by visitors with young children in strollers, causing people with mobility

disabilities to have to wait to even use the door.

        25.     Upon entering the Library, visitors encounter a first-floor lobby that contains only

a reference desk, a conference room, and restrooms; to access the rest of the Library, spread

across several vertical levels, visitors are immediately confronted with two large staircases

leading to the north and south ends of the Library.

        26.     Both staircases run along the west side of the Library, where large windows offer

dramatic views of the East River and Manhattan. Anyone who cannot use these staircases is

unable to fully experience these views.

        27.     There is a single elevator tucked away in an alcove off the main lobby on the east

side of the Library, but it does not stop at every level of the Library and therefore provides no

access to the building’s features that can only be reached by stairs.

        28.     For example, the north staircase runs along four separate tiered landings, each

with bookshelves, seating areas, and electronics charging stations. The first of these four

landings has lounge chairs, while the top three landings have built-in desks. The elevator stops

at the first of the tiered landings off the north staircase, but it does not stop at the second, third,

or fourth tiered landings. The only way to reach those landings, and the desks and seating areas

they offer, is by using the stairs.

        29.     Additionally, the south staircase leads up to the children’s area. Although the

elevator stops on the main children’s floor, visitors with disabilities will still be unable to use one

of the children’s floor’s main features: A multi-tiered lounging and small group meeting area



                                                     6
that visitors can use for reading, story time, or other activities. There is a large step leading into

this section, so children and adults with mobility disabilities are barred from even sitting in the

front row.

       30.     There is also a rooftop that remains under construction, but which will provide a

public terrace with incredible views of the Manhattan skyline and the East River. The rooftop

has two levels, at least one of which can only be reached by stairs. Additionally, Library

employees tell people with mobility disabilities that they cannot access any portion of the

rooftop.

       31.     The availability of only one elevator for this multi-story building is also a barrier

to equal access as it is highly utilized throughout the day, particularly by the many visitors with

young children in strollers, increasing wait times for people with mobility disabilities.

       32.     The absence of seating in the lobby or near the elevator means that people with

mobility disabilities who have trouble standing for long periods of time will be particularly

impacted by these wait times.

       33.     Moreover, the library has designated “stroller parking” along the path of travel

from the children’s floor to the elevator that considerably narrows the path such that people

using wheelchairs, scooters, walkers, or other mobility devices are blocked from reaching the

children’s area.

       34.     The Library’s disregard for people with disabilities is further demonstrated by an

inaccessible book return at the front entrance of the library. The automated system requires

visitors to use a touch screen—without a headphone jack or any tactile features that would allow

people who are blind or have low vision to return their books outside along with their sighted

fellow Library patrons.



                                                   7
                                EXPERIENCES OF PLAINTIFFS

       35.     Plaintiff Tanya Jackson lives in Long Island City, Queens and uses a rollator (a

type of walker) for mobility.

       36.     Because of Ms. Jackson’s mobility disability, she has difficulty walking and

cannot use stairs.

       37.     Ms. Jackson is an avid public library user and holds a library card from the New

York Public Library. She regularly visits public libraries to use their computers and other

resources and to attend various community events. In particular, Ms. Jackson does not have her

own computer and relies on the publicly available computers provided by libraries.

       38.     Ms. Jackson has lived in Long Island City for a little over a year. During that

time, she has lamented the lack of a nearby library, and was looking forward to the opening of

the much-anticipated Hunters Point Library. She had planned to regularly visit the Library to use

the computers, read, relax in the quiet public space, and attend events held there.

       39.     Shortly after the Library opened, Ms. Jackson learned about its multiple barriers

to accessibility. These barriers deterred Ms. Jackson from visiting the Library for several weeks

because she was afraid that they would prevent her from being able to access the services that

she needs.

       40.     Despite the brand-new Library opening up just 1.8 miles away from her residence,

Ms. Jackson had to continue to navigate the inaccessible subway system to visit accessible

libraries in Manhattan and the Bronx.

       41.     On November 18, 2019, when Ms. Jackson decided to finally visit the Library,

she took the elevator to the upper levels. When she got to the fifth floor, she had to walk up a

steep ramp to an indoor seating area. She asked a Library employee where the computer area

was. The employee directed her down to the fourth floor.
                                                 8
       42.     To get back to the elevator, she had to use the same steep ramp, and had to walk

very slowly, since she was worried that the decline would cause her rollator to move too quickly.

       43.     She later asked a Library employee near the computer area about the rooftop

terrace. The employee told her that the rooftop is inaccessible to people who use wheelchairs,

walkers, rollators, or scooters.

       44.     Ms. Jackson was very disappointed to learn that she would never be able to access

the rooftop terrace, which has an excellent view of Manhattan. She felt that the view of

Manhattan from the computer area was limited compared to what would be available on the

rooftop and other areas that can only be reached by the stairs.

       45.     Ms. Jackson is afraid that she will not be able to fully participate in future events

that the Library will host, including upcoming holiday events, because there are areas in the

Library that are inaccessible to her.

       46.     Because stairs are featured throughout the Library and prevent Ms. Jackson from

accessing all the Library’s benefits fully, she feels unwelcome and overlooked by all who had a

hand in constructing the new Library. She has been harmed, and will continue to be harmed, by

Defendants’ ongoing failure to abide by its ADA obligations.

       47.     Organizational Plaintiff CIDNY is a statutorily-defined Center for Independent

Living and is subject to the control of its constituents. One of CIDNY’s core purposes is to

engage in the sort of systems advocacy on their behalf that this lawsuit represents, see 29 U.S.C.

§ 796(a)(3) (“consumer control”) 29 U.S.C. §§ 705(17-18) (defining the “core services” and

“services” of an independent living center), making it the functional equivalent of a voluntary

membership organization.




                                                 9
        48.     CIDNY employs staff members who work directly with thousands of constituents

each year, helping them to solve problems related to public accommodations, transportation,

employment, housing, healthcare, education, and more.

        49.     The majority of CIDNY’s board members and employees are people with

disabilities, as are nearly all of the people it serves. Many of these individuals have mobility

disabilities.

        50.     CIDNY has constituents, staff, board members, and volunteers with mobility

disabilities who seek to visit Hunters Point Library. Some of these individuals had hoped to visit

Hunters Point Library but were deterred from doing so upon seeing the news coverage about

Defendants’ failure to make it accessible for persons with mobility disabilities.


                                     CLASS ALLEGATIONS

        51.     Pursuant to Rule 23(b)(2) of the Federal Rules of Civil Procedure, Plaintiffs bring

this action, for injunctive relief purposes only, on their own behalf and on behalf of all persons

similarly situated. The class that Plaintiffs seek to represent consists of all persons with mobility

disabilities who visit or intend to visit Hunters Point Library, or who have been deterred from

visiting Hunters Point Library because of its inaccessibility. The claims asserted herein are

solely for injunctive relief for the class; damages claims are not included in this complaint.

        52.     The persons in the class are so numerous that joinder of all such persons is

impracticable. The disposition of their claims in a class action is a benefit to the parties and to

the Court. Indeed, more than 130,000 non-institutionalized Queens County residents have a




                                                  10
mobility-related disability. 7 Hundreds of thousands of persons with disabilities, moreover, visit

the City each year.

        53.     Proposed class members share a well-defined community of interest with respect

to the questions of law and fact involved because they are all being denied or deterred from full

and equal access to Hunters Point Library.

        54.     One of the key common questions of law and fact involves Plaintiffs’ allegations

that Defendants have violated federal law by failing to provide full and equal access to Hunters

Point Library for persons with mobility disabilities. Common questions also include whether

city law requires Hunters Point Library to be accessible for persons with mobility disabilities, as

well as what remedial scheme should be implemented to rectify the current lack of access.

        55.     Moreover, Plaintiffs’ claims are typical of the claims of the class as a whole

because Plaintiffs are similarly affected by Hunters Point Library’s inaccessibility.

        56.     Plaintiffs are adequate class representatives because they, or the persons they

serve, are directly impacted by Defendants’ failure to provide equal access to Hunters Point

Library, and because Plaintiffs’ interests are not antagonistic, or in conflict with, the interests of

the class as a whole.

        57.     The attorneys representing the class are highly trained, duly qualified, and very

experienced in representing plaintiffs in civil rights class actions for injunctive relief.

        58.     By failing to secure accessibility of Hunters Point Library consistent with federal

disability access laws, Defendants have acted and/or failed to act on grounds generally applicable




7
 DISABILITY CHARACTERISTICS 2013-2017 American Community Survey 5-Year Estimates; Queens County,
New York, UNITED STATES CENSUS BUREAU, (Nov. 25, 2019, 1:39 PM),
https://factfinder.census.gov/faces/tableservices/jsf/pages/productview.xhtml?pid=ACS_17_5YR_S1810&prodType
=table.

                                                    11
to the class as a whole. Accordingly, an award of appropriate final injunctive relief with respect

to the class as a whole is warranted in this case.

          59.   References to Plaintiffs shall include each Plaintiff and each member of the class,

unless otherwise indicated.


                       FIRST CAUSE OF ACTION
   VIOLATION OF TITLE III OF THE AMERICANS WITH DISABILITIES ACT
                       (42 U.S.C. § 12181, ET SEQ.)
 AGAINST DEFENDANTS QUEENS BOROUGH PUBLIC LIBRARY AND BOARD OF
           TRUSTEES OF QUEENS BOROUGH PUBLIC LIBRARY

          60.   Plaintiffs re-allege and incorporate herein all previously alleged paragraphs of this

Complaint.

          61.   Title III of the ADA prohibits discrimination against people with disabilities “in

the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or

accommodations of any place of public accommodation by any person who owns, leases (or

leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a) (emphasis

added).

          62.   The term “disability” includes physical disabilities that substantially limit one or

more major life activities. See 42 U.S.C. § 12102(1).

          63.   The Plaintiffs, the board members and constituents of the organizational Plaintiff,

and the class are qualified individuals with disabilities within the meaning of the ADA and the

regulations promulgated thereunder. See 28 C.F.R. Part 36. In particular, each has a disability

that substantially limits walking, standing, or using stairs, activities that clearly qualify as major

life activities. See 42 U.S.C. § 12102(2)(A); see also 28 C.F.R. § 36.105.

          64.   The Plaintiffs have sought, would like to seek in the future, or have been deterred

from seeking to visit Hunters Point Library due to its inaccessibility.


                                                  12
       65.     Defendant Queens Borough Public Library and Defendant Board of Trustees are

charged with operating and maintaining Hunters Point Library.

       66.     Hunters Point Library is a place of public accommodation within the meaning of

Title III. See 42 U.S.C. § 12181(7)(H); 28 C.F.R. § 36.104.

       67.     Defendant Queens Borough Public Library and Defendant Board of Trustees

violate the above-cited Title III mandate in several distinct ways. First, Defendant Queens

Borough Public Library and Defendant Board of Trustees discriminate against Plaintiffs by

failing “to design and construct facilities for first occupancy after January 26, 1993, that are

readily accessible to and usable by individuals with disabilities.” 28 C.F.R. § 36.401.

       68.     Second, their repeated and deliberate failure to safeguard access to the Library as

a whole discriminatorily excludes visitors with mobility disabilities. Defendants’ actions

accordingly amount “to a denial of the opportunity . . . to participate in or benefit from the goods,

services, facilities, privileges, advantages, or accommodations” it offers. See 42 U.S.C. §

12182(b)(1)(A)(i).

       69.     Third, such management of the Library discriminates against each Plaintiff by

failing to ensure that their opportunity to visit, explore, and enjoy the Library is equal to that

afforded to visitors without disabilities. See 42 U.S.C. § 12182(b)(1)(A)(ii).

       70.     Fourth, Defendant Queens Borough Public Library and Defendant Board of

Trustees discriminate against Plaintiffs by failing to modify their policies, procedures, and

practices in a reasonable manner, even though such modifications are clearly necessary to ensure

equal access for individuals with disabilities. See 42 U.S.C. § 12182(b)(2)(A)(ii).

       71.     As a direct and proximate cause of the aforementioned acts, Plaintiffs have been

and continue to be injured.



                                                  13
       72.     Defendant Queens Borough Public Library’s and Defendant Board of Trustees’

Title III violations have been ongoing and continuous. Unless enjoined, Defendants will

continue to violate Title III and will thereby inflict injuries and irreparable harm upon Plaintiffs.

In particular, absent injunctive relief, Plaintiffs will continue to be discriminated against and

denied the accommodations, advantages, facilities or privileges of the newly-constructed Library

facility provided by Defendant Queens Borough Public Library and Defendant Board of

Trustees.

       73.     Plaintiffs are entitled to injunctive relief and reasonable attorneys’ fees and costs.

       WHEREFORE, Plaintiffs pray for relief as set forth below.


                       SECOND CAUSE OF ACTION
     VIOLATION OF TITLE II OF THE AMERICANS WITH DISABILITIES ACT
                        (42 U.S.C. § 12131, ET SEQ.)
              AGAINST DEFENDANT THE CITY OF NEW YORK

       74.     Plaintiffs re-allege and incorporate herein all previously alleged paragraphs of the

Complaint.

       75.     Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12132,

prohibits a public entity from discriminating against a person on the basis of disability: “[n]o

qualified individual with a disability shall, by reason of such disability, be … subjected to

discrimination by any such entity.” See also 28 C.F.R. § 35.149.

       76.     The Plaintiffs, the board members and constituents of the organizational Plaintiff,

and the class are qualified persons with disabilities within the meaning of 42 U.S.C. §§ 12102,

12131 and 28 C.F.R. § 35.108 in that they have disabilities that substantially limit one or more

major life activities, such as walking, standing, and using stairs.

       77.     Title II requires that when a public entity newly constructs a facility, that facility

must be made accessible to and usable by individuals with disabilities: “[e]ach facility or part of

                                                 14
a facility constructed by, on behalf of, or for the use of a public entity shall be designed and

constructed in such manner that the facility or part of the facility is readily accessible to and

usable by individuals with disabilities, if the construction was commenced after January 26,

1992.” 28 C.F.R. § 35.151.

       78.     Since Hunters Point Library’s construction began in approximately 2015 and was

completed in 2019, it is clearly a new facility within the meaning of 28 C.F.R. § 35.151.

       79.     A “public entity” includes state and local governments, their agencies, and their

instrumentalities. See 42 U.S.C. § 12131(1). Defendant the City is a public entity within the

meaning of 42 U.S.C. § 12131 and 28 C.F.R. § 35.104.

       80.     Since Defendant the City oversees and provides funding for Queens Borough

Public Library’s operations, and because the City’s Department of Design and Construction

specifically managed the construction of Hunters Point Library, the failure to ensure that the

Library was built fully accessible violates Title II’s “newly constructed facility” provisions. 28

C.F.R. § 35.151.

       81.     Additionally, Defendant the City’s failure to ensure Hunters Point Library’s

accessibility through its contractual, licensing and/or other arrangements, and relationships with

Queens Borough Public Library relegates visitors with disabilities to accessing the Library on

terms that are distinctly unequal to those afforded to visitors without disabilities. 28 C.F.R. §

35.130(b)(1)(i)-(iii) and 28 C.F.R. § 35.130(b)(1)(v).

       82.     Such inequality further indicates that Defendant the City’s control over the

operation of the Library, whether directly or through contractual or other arrangements, has

involved utilizing criteria and/or methods of administration that have the effect of subjecting




                                                  15
qualified individuals with disabilities to discrimination on the basis of their disability, in

violation of 28 C.F.R. 35.130(b)(3)(i).

        83.     As a direct and proximate result of Defendant the City’s construction of an

inaccessible Library, Plaintiffs have been and continue to be injured by virtue of their deterrence

and ongoing exclusion from fully accessing the Library.

        84.     Because Defendant the City’s conduct constitutes an ongoing and continuous

violation of Title II of the ADA, Plaintiffs are entitled to injunctive relief as well as reasonable

attorneys’ fees and costs.

        WHEREFORE, Plaintiffs pray for relief as set forth below.


                                  THIRD CAUSE OF ACTION
                                 VIOLATION OF SECTION 504
                                   (29 U.S.C. § 794, ET SEQ.)
                                 AGAINST ALL DEFENDANTS

        85.     Plaintiffs re-allege and incorporate herein all previously alleged paragraphs of the

Complaint.

        86.     Section 504 of the Rehabilitation Act provides in pertinent part: “[N]o otherwise

qualified individual with a disability . . . shall, solely by reason of her or his disability, be

excluded from the participation in, be denied the benefits of, or be subjected to discrimination

under any program or activity receiving federal financial assistance . . .” See 29 U.S.C. § 794.

        87.     The Plaintiffs, the board members and constituents of the organizational Plaintiff,

and the class are otherwise qualified individuals with disabilities within the meaning of the

statute in that they have disabilities that substantially limit one or more major life activities, such

as walking, standing, or using stairs. They are also qualified in that they have sought, or will

seek, to visit the Library. See 29 U.S.C. § 705(20)(B) (referencing 42. U.S.C. § 12102); see also

28 C.F.R. § 39.103.
                                                   16
       88.     Defendants are recipients of federal financial assistance sufficient to invoke the

coverage of Section 504. Moreover, Defendants have received such federal financial assistance

at all times relevant to the claims asserted in this Complaint.

       89.     Defendants and their agents and employees have violated, and continue to violate,

Section 504 and the regulations promulgated thereunder by excluding Plaintiffs from

participation in, denying Plaintiffs the benefits of, and subjecting Plaintiffs to discrimination in

access to the Library based solely by reason of their disabilities.

       90.     Under Section 504 and the implementing regulations, Defendants are obligated to

make the Library accessible as a whole to visitors with mobility disabilities. Their ongoing

refusal to do so amounts to discriminatory exclusion of those visitors from the Library.

       91.     As a direct and proximate cause of the aforementioned acts, Plaintiffs have been

and continue to be injured.

       92.       Because Defendants’ conduct constitutes an ongoing and continuous violation of

Section 504, Plaintiffs are entitled to injunctive relief as well as reasonable attorneys’ fees and

costs pursuant to 29 U.S.C § 794a.

       WHEREFORE, Plaintiffs pray for relief as set forth below.


                            FIFTH CAUSE OF ACTION
             VIOLATION OF THE NEW YORK CITY HUMAN RIGHTS LAW
                      (N.Y.C. ADMIN. CODE § 8-101 ET SEQ.)
                          AGAINST ALL DEFENDANTS

       93.     Plaintiffs re-allege and incorporate herein all previously alleged paragraphs of this

Complaint.

       94.     The NYCHRL has a “uniquely remedial” purpose. The construction provision of

this law expressly provides that each section must be “construed liberally for the

accomplishment of the uniquely broad and remedial purposes thereof, regardless of whether
                                                  17
federal or New York State civil and human rights laws, including those laws with provisions

worded comparably to provisions of this title, have been so construed.” See N.Y.C. Admin.

Code § 8-130.

       95.      Accordingly, Defendants’ conduct is subject to a much stricter standard under the

NYCHRL than under federal law, and Defendants’ liability under these provisions must be

determined separately and independently from their liability under the disability provisions of

other statutes alleged in this Complaint.

       96.      N.Y.C. Admin. Code § 8-107(4)(a), provides that “[i]t shall be an unlawful

discriminatory practice for any person who is the owner, franchisor, franchisee, lessor, lessee,

proprietor, manager, superintendent, agent or employee of any place or provider of public

accommodation… [b]ecause of any person’s actual or perceived … disability … directly or

indirectly… [t]o refuse, withhold from or deny to such person the full and equal enjoyment, on

equal terms and conditions, of any of the accommodations, advantages, services, facilities or

privileges of the place or provider of public accommodation . . .” Persons include all “natural

persons, proprietorship partnerships, associations, group associations, organizations,

governmental bodies or agencies, corporations [and] legal representatives . . . ” See N.Y.C.

Admin. Code § 8-102.

       97.      Further, the term “place or provider of public accommodation” encompasses

“providers, whether licensed or unlicensed, of goods, services, facilities, accommodations,

advantages or privileges of any kind, and places, whether licensed or unlicensed, where goods,

services, facilities, accommodations, advantages or privileges of any kind are extended, offered,

sold, or otherwise made available.” See N.Y.C. Admin. Code § 8-102.




                                                18
       98.     As a public library frequented by numerous visitors, Hunters Point Library clearly

constitutes a service, accommodation, advantage, or privilege that is offered to the general public

within the meaning of N.Y.C. Admin. Code § 8-102.

       99.     Each of the Defendants acts as “managers” of Hunters Point Library in their roles

as the entities charged with operating and maintaining the new building. Defendants are plainly

all “persons” within N.Y.C. Admin. Code § 8-102.

       100.    Because the Library as a whole is inaccessible to persons with mobility

disabilities, Defendants, as managers of the Library, violate N.Y.C. Admin. Code § 8-107(4)(a)

by denying to persons with mobility disabilities access to a service, accommodation, privilege, or

advantage that is otherwise available to the general public.

       101.    In addition, Defendants violate N.Y.C. Admin. Code § 8-107(15). This provision

mandates that “it is an unlawful discriminatory practice for any person prohibited by the

provisions of this section from discriminating on the basis of disability not to provide a

reasonable accommodation to enable a person with a disability to… enjoy the right or rights in

question provided that the disability is known or should have been known by the covered entity.”

See NY.C. Admin. Code § 8-107(15). Because this provision applies to all entities that must

comply with N.Y.C. Admin Code § 8-107, Defendants are bound by it.

       102.    Defendants’ refusal to eliminate the accessibility barriers described above

constitutes a clear failure to provide the accommodations necessary to enable persons with

mobility disabilities the opportunity to access the Library on equal terms with visitors who do

not have disabilities. Defendants are aware that persons with mobility disabilities constitute a

portion of the population wishing to visit the Library. Accordingly, Defendants’ actions clearly

violate the reasonable accommodation mandate of N.Y.C. Admin. Code § 8-107(15).



                                                 19
       103.    As a direct and proximate result of Defendants’ violations of the NYCHRL,

Plaintiffs have been injured as set forth herein.

       104.    Defendants’ conduct constitutes an ongoing and continuous violation of the

NYCHRL. Unless Defendants are enjoined from further violations, Plaintiffs will continue to

suffer injuries for which there is no adequate remedy at law. In particular, Plaintiffs will suffer

irreparable harm in that they will continue to be discriminatorily excluded from accessing the

Library on equal terms with everyone else. Plaintiffs are accordingly entitled to injunctive relief

and reasonable attorneys’ fees and costs.

       WHEREFORE, Plaintiffs pray for relief as set forth below.


                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief as follows, including but not limited to:

       105.    Order that this matter be certified as a class action with the class defined as set

forth above, that Plaintiffs be appointed class representatives, and that their attorneys be

appointed class counsel;

       106.    Order and declare that Defendants’ conduct as alleged herein has violated, and

continues to violate, the Americans with Disabilities Act, Section 504 of the Rehabilitation Act,

and the New York City Human Rights Law;

       107.    Order and judgment enjoining Defendants from violating the Americans with

Disabilities Act, Section 504 of the Rehabilitation Act, and the New York City Human Rights Law or

applicable regulations and standards, and requiring Defendants to swiftly develop and implement a

remedial plan to permanently remedy all barriers to equal access to Hunters Point Library;

       108.    Plaintiffs’ reasonable attorneys’ fees and costs; and

       109.    Such other and further relief as the Court deems just and proper.


                                                    20
Dated: November 26, 2019    Respectfully submitted,
       New York, New York
                            DISABILITY RIGHTS ADVOCATES




                            Michelle A. Caiola
                            Andrea Kozak-Oxnard
                            DISABILITY RIGHTS ADVOCATES
                            655 Third Avenue, Fourteenth Floor
                            New York, NY 10017
                            Tel: (212) 644-8644
                            Fax: (212) 644-8636
                            TTY: (877) 603-4579

                            Attorneys for Plaintiffs




                                    21
